               Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 1 of 9




 1    Jonathan K. Levine (SBN 220289)
      Elizabeth C. Pritzker (SBN 146267
 2    Bethany Caracuzzo (SBN 190687)
      Caroline C. Corbitt (SBN 305492)
 3    PRITZKER LEVINE LLP
 4    1900 Powell Street, Suite 450
      Emeryville, CA 94608
 5    Telephone: (415) 692-0772
      Facsimile: (415) 366-6110
 6    jkl@pritkzkerlevine.com
      ecp@pritzkerlevine.com
 7    bc@pritzkerlevine.com
 8    ccc@pritzkerlevine.com

 9    David S. Golub (admitted pro hac vice)
      Steven L. Bloch (admitted pro hac vice)
10    Ian W. Sloss (admitted pro hac vice)
      SILVER GOLUB & TEITELL LLP
11
      184 Atlantic Street
12    Stamford, CT 06901
      Telephone: (203) 325-4491
13    Facsimile: (203) 325-3769
14    dgolub@sgtlaw.com
      sbloch@sgtlaw.com
15    isloss@sgtlaw.com
16   Attorneys for Plaintiff
17
     [Additional Counsel Appear on Signature Pages]
18
                                        UNITED STATES DISTRICT COURT
19                                FOR THE DISTRICT OF NORTHERN CALIFORNIA
                                              SAN JOSE DIVISION
20
21   NICHOLE HUBBARD, as parent and guardian of         Case No. 5:19-cv-07016-BLF
     C.H., a minor, individually and on behalf of all
22   others similarly situated,                         STIPULATION AND [PROPOSED] ORDER RE
                                                        AMENDED COMPLAINT, MOTIONS TO
23                                                      DISMISS (DKT. NOS. 64-66), MOTION TO
                                Plaintiff,              STAY (DKT. NOS. 75-76), AND INITIAL CASE
24                                                      MANAGEMENT CONFERENCE
                           v.                           AS MODIFIED BY THE COURT
25
26   GOOGLE LLC, et al.,

27                              Defendants.
28


     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
               Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 2 of 9




 1           Plaintiff Nichole Hubbard and Defendants Google LLC, YouTube LLC, The Cartoon Network,

 2   Inc., Cartoon Network Studios, Inc., DreamWorks Animation LLC, DreamWorks Animation Television,

 3   LLC, Hasbro, Inc., Hasbro Studios LLC, Mattel, Inc., PocketWatch, Inc., Remka, Inc., RTR Production

 4   LLC and RFR Entertainment, Inc. (collectively, “Defendants”), subject to Court approval, hereby

 5   stipulate as follows:

 6           On January 23, 2020, Defendants moved to dismiss Plaintiff’s Complaint. See Dkt. Nos. 64-66.

 7   Among other things, certain Channel Owner defendants argued that the Complaint should be dismissed

 8   as against them because the Complaint did not allege that Plaintiff’s minor child watched any channels

 9   of those defendants. See Dkt. No. 64. Pursuant to an agreed upon and so ordered schedule, Plaintiff’s

10   oppositions to the motions to dismiss are now due to be filed on March 12, 2020, with Defendants’ replies

11   filed on March 31, 2020. The motions to dismiss are scheduled to be heard on April 16, 2020,

12   concurrently with the Initial Case Management Conference. See Dkt. Nos. 74, 85.

13           On February 7, 2020, Defendants moved to stay discovery pending the hearing on the motions to

14   dismiss. See Dkt. Nos. 75-76. The stay motion is fully briefed and also scheduled to be heard at the

15   April 16, 2020 hearing. See Dkt. No. 78.

16           On March 9, 2020, Plaintiff’s counsel informed Defendants’ counsel that they have been retained

17   by additional plaintiffs, whose minor children they believe watched YouTube channels owned by the

18   Channel Owner defendants that had filed the supplemental motion to dismiss. Plaintiff seeks to file an

19   amended complaint adding these additional plaintiffs, which she believes will address in its entirety the

20   pending supplemental motion to dismiss and may also address other issues raised in Defendants’ main

21   motion to dismiss.

22           The parties have conferred and agree that in the interests of efficiency and reducing the burden

23   on the Court, Plaintiff may file an amended complaint. The parties have also conferred with respect to

24   the pending motion to stay discovery and reached an agreement whereby Defendants’ time to respond to

25   Plaintiff’s outstanding discovery requests will be extended to a date after any hearing on motion(s) to

26   dismiss and the parties will not be required to respond to any additional discovery requests until that time,

27   without prejudice to Plaintiff or Defendants’ rights with respect to the timing of discovery after such

28   time.


                                          1
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
              Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 3 of 9




 1          In light of the foregoing, the parties, by and through their respective counsel, propose the

 2   following schedule for consideration and approval by the Court:

 3           1.    The hearing on Defendants’ pending motions to dismiss (Dkt. Nos. 64-66) shall be taken

 4                 off calendar;

 5           2.    Plaintiff shall file an amended complaint on or before March 26, 2020;

 6           3.    On or before April 16, 2020, Defendants shall either (i) file a new motion(s) to dismiss

 7                 addressed to the amended complaint, (ii) advise the Court that they intend to proceed with

 8                 the pending motion(s); or (iii) withdraw the pending motion(s) to dismiss;

 9           4.    Plaintiff’s opposition to any renewed or new motion(s) to dismiss shall be filed on or

10                 before April 30, 2020, with replies filed by Defendants on or before May 14, 2020;

11           5.    The hearing on any renewed or new motion(s) to dismiss shall be set at the Court’s

12                 convenience;

13           6.    Defendants’ motion to stay (Dkt. Nos. 75-76) shall be withdrawn without prejudice,

14                 Defendants’ time to respond to Plaintiff’s outstanding discovery requests shall be

15                 extended to a date no earlier than thirty days (30) after the hearing on any motion(s) to

16                 dismiss, and the parties shall not be required to respond to any additional discovery

17                 requests until such time;

18           7.    The Initial Case Management Conference shall be rescheduled to coincide with any

19                 hearing on any motion(s) to dismiss; and

20           8.    Initial disclosures shall be completed 14 days prior to the date on which the Initial Case

21                 Management Conference is rescheduled, or 30 days after Plaintiff files an amended

22                 complaint, whichever is later.

23
24
25                                                      Respectfully submitted,

26
27   Dated: March 12, 2020                              PRITZKER LEVINE LLP

28                                                      /s/ Jonathan K. Levine


                                          2
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 4 of 9




 1                                            Jonathan K. Levine (SBN 220289)
                                              Elizabeth C. Pritzker (SBN 146267)
 2                                            Bethany Caracuzzo (SBN 190687)
                                              Caroline C. Corbitt (SBN 305492)
 3
                                              1900 Powell Street, Suite 450
 4                                            Emeryville, CA 94608
                                              Telephone: (415) 692-0772
 5                                            Facsimile: (415) 366-6110
 6                                            jkl@pritkzkerlevine.com
                                              ecp@pritzkerlevine.com
 7                                            bc@pritzkerlevine.com
                                              ccc@pritzkerlevine.com
 8
                                              David S. Golub (admitted pro hac vice)
 9
                                              Steven L. Bloch (admitted pro hac vice)
10                                            Ian W. Sloss (admitted pro hac vice)
                                              SILVER GOLUB & TEITELL LLP
11                                            184 Atlantic Street
12                                            Stamford, CT 06901
                                              Telephone: (203) 325-4491
13                                            Facsimile: (203) 325-3769
                                              dgolub@sgtlaw.com
14                                            sbloch@sgtlaw.com
15                                            isloss@sgtlaw.com

16                                            Counsel for Plaintiff
17
18   Dated: March 12, 2020                    HOGAN LOVELLS US LLP
19                                            /s/ EDITH RAMIREZ
20                                            EDITH RAMIREZ
                                              edith.ramirez@hoganlovells.com
21                                            MICHELLE A. KISLOFF (pro hac vice)
                                              michlle.kisloff@hoganlovells.com
22                                            ADAM A. COOKE (pro hac vice)
                                              adam.a.cooke@hoganlovells.com
23                                            HOGAN LOVELLS US LLP
                                              555 Thirteenth Street, NW
24                                            Washington, DC 20004
                                              Telephone:     (202) 637-5600
25                                            Facsimile:     (202) 637-5910
26                                            CHRISTOPHER J. COX
                                              chris.cox@hoganlovells.com
27                                            HOGAN LOVELLS US LLP
                                              4085 Campbell Avenue, Suite 100
28                                            Menlo Park, California 94025
                                              Telephone:   (650) 463.4000
                                          3
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 5 of 9




 1                                            Facsimile:    (650) 463.4199

 2                                            HELEN Y. TRAC
                                              helen.trac@hoganlovells.com
 3                                            HOGAN LOVELLS US LLP
                                              3 Embarcadero Center, 15th Floor
 4                                            San Francisco, California 94111
                                              Telephone:     (415) 374.2300
 5                                            Facsimile:     (415) 374.2499
                                              Attorneys for Defendants, Google LLC and
 6                                            YouTube LLC
 7   Dated: March 12, 2020                    MUNGER, TOLLES & OLSON LLP
 8                                            /s/ JONATHAN H. BLAVIN
 9                                            JONATHAN H. BLAVIN
                                              jonathan.blavin@mto.com
10                                            MUNGER, TOLLES & OLSON LLP
                                              560 Mission Street, Twenty-Seventh Floor
11                                            San Francisco, California 94105-2907
                                              Telephone:     (415) 512-4000
12                                            Facsimile:     (415) 512-4077
13                                            JORDAN D. SEGALL
                                              jordan.segall@mto.com
14                                            NEFI D. ACOSTA
                                              nefi.acosta@mto.com
15                                            MUNGER, TOLLES & OLSON LLP
                                              350 South Grand Avenue, 50th Floor
16                                            Los Angeles, CA 90071-3426
                                              Telephone:    (213) 683-9100
17                                            Facsimile:    (213) 687-3702
18
                                              Attorneys for Defendant Mattel, Inc.
19
     Dated: March 12, 2020                    ZWILLGEN LAW LLP
20
                                              /s/ ANNA HSIA
21                                            ANNA HSIA
                                              anna@zwillgen.com
22                                            ZWILLGEN LAW LLP
                                              369 Pine Street, Suite 506
23                                            San Francisco, CA 94104
                                              Telephone:     (415) 590-2335
24                                            Facsimile:     (415) 636-5965
25                                            JEFFREY LANDIS (pro hac vice)
                                              jeff@zwillgen.com
26                                            ADYA BAKER (pro hac vice)
27                                            adya@zwillgen.com
                                              ZWILLGEN LAW PLLC
28                                            1900 M Street NW, Suite 250
                                              Washington, DC 20036
                                              Telephone:    (202) 296-3585
                                          4
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
              Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 6 of 9




 1                                             Facsimile:    (202) 706-5298

 2                                             Attorneys for Defendants, DreamWorks Animation
                                               LLC and DreamWorks Animation Television, LLC
 3
     Dated: March 12, 2020                     FRANKFURT KURNIT KLEIN & SELZ, P.C.
 4
                                               /s/ JEREMY S. GOLDMAN
 5                                             JEREMY S. GOLDMAN
                                               jgoldman@fkks.com
 6                                             AMY LAWRENCE
                                               alawrence@fkks.com
 7                                             FRANKFURT KURNIT KLEIN & SELZ, P.C.
 8                                             2029 Century Park East, Suite 1060
                                               Los Angeles, CA 90067
 9                                             Telephone:    (310) 579-9600
                                               Facsimile:    (347) 438-2156
10
                                               Attorneys for Defendants, Hasbro, Inc. and Hasbro
11                                             Studios LLC

12   Dated: March 12, 2020                     GIBSON, DUNN & CRUTCHER LLP
13                                             /s/ CHRISTOPHER CHORBA
                                               CHRISTOPHER CHORBA
14                                             cchorba@gibsondunn.com
                                               JEREMY S. SMITH
15                                             jssmith@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
16                                             333 South Grand Avenue
                                               Los Angeles, CA 90071-3197
17                                             Telephone:    (213) 229.7000
18                                             Facsimile:    (213) 229.7520

19                                             JOSHUA H. LERNER
                                               jlerner@gibsondunn.com
20                                             CASSANDRA L. GAEDT-SCHECKTER
                                               Cgaedt-sheckter@gibsondunn.com
21                                             GIBSON, DUNN & CRUTCHER LLP
                                               555 Mission Street, Suite 3000
22                                             Los Angeles, CA 94105-0921
                                               Telephone:    (415) 393.8200
23                                             Facsimile:    (415) 393.8306
24                                             Attorneys for Defendants, The Cartoon Network,
                                               Inc. and Cartoon Network Studios, Inc.
25
     Dated: March 12, 2020                            VENABLE LLP
26
27                                             /s/ DAVID FINK
                                               DAVID FINK
28                                             defink@venable.com
                                               CHRISTINA M. NORDSTEN
                                               cmnordsten@venable.com
                                          5
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
                 Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 7 of 9




 1                                                        VENABLE LLP
                                                          2049 Century Park East, Suite 2300
 2                                                        Los Angeles, CA 90067
                                                          Telephone:    (310) 229-9900
 3                                                        Facsimile:    (310) 229-9901
 4                                                        ANGEL A. GARGANTA
                                                          aagarganta@venable.com
 5                                                        VENABLE LLP
                                                          101 California Street, Suite 3800
 6                                                        San Francisco, CA 94111
                                                          Telephone:     (415) 653-3750
 7                                                        Facsimile:     (415) 653-3755
 8                                                        Attorneys for Defendant PocketWatch, Inc.
 9
     Dated: March 12, 2020                                JACOBSON, RUSSELL, SALTZ, NASSIM &
10                                                        DE LA TORRE LLP

11                                                        /s/ MICHAEL SALTZ
                                                          MICHAEL SALTZ
12                                                        msaltz@jrsnd.com
                                                          JACOBSON, RUSSELL, SALTZ, NASSIM
13                                                        & DE LA TORRE LLP
                                                          1880 Century Park East, Suite 900
14                                                        Los Angeles, CA 90067
                                                          Telephone:    (310) 446-9900
15                                                        Facsimile:    (310) 446-9909
16                                                        Attorneys for Defendants, Remka, Inc.; RTR
                                                          Production, LLC; and RFR Entertainment, Inc.
17
18
19                                             [PROPOSED] ORDER

20          The Court hereby accepts the modified schedule set forth in the Stipulation above and orders as

21   follows:
22              1.   The hearing on Defendants’ pending motions to dismiss (Dkt. Nos. 64-66) is taken off
23                   calendar;
24              2.   Plaintiff shall file an amended complaint on or before March 26, 2020;
25              3.   On or before April 16, 2020, Defendants shall either (i) file a new motion(s) to dismiss
26                   addressed to the amended complaint, (ii) advise the Court that they intend to proceed with
27                   the pending motion(s); or (iii) withdraw the pending motion(s) to dismiss;
28

                                          6
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
              Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 8 of 9




 1          4.    Plaintiff’s opposition to any renewed or new motion(s) to dismiss shall be filed on or

 2                before April 30, 2020, with replies filed by Defendants on or before May 14, 2020;

 3          5.    The hearing on any renewed or new motion(s) to dismiss may be reserved within 14 days

 4                of filing the motion to dismiss, in accordance with the Court’s Standing Orders;

 5          6.    Defendants’ motion to stay (Dkt. Nos. 75-76) is withdrawn without prejudice,

 6                Defendants’ time to respond to Plaintiff’s outstanding discovery requests is extended to a

 7                date no earlier than thirty days (30) after the hearing on any motion(s) to dismiss, and the

 8                parties shall not be required to respond to any additional discovery requests until such

 9                time; and

10          7.    The Initial Case Management Conference shall be rescheduled to August 13, 2020 at

11                11:00 a.m. Counsel may request an alternate date to coincide with the hearing date for

12                the motion to dismiss upon obtaining that date.

13          8.    Initial disclosures shall be completed 14 days prior to the date on which the Initial Case

14                Management Conference is rescheduled, or 30 days after Plaintiff files an amended

15                complaint, whichever is later.

16          9.    Briefing on any subsequent motion to dismiss shall not exceed the standard 25-25-15 page

17                limit set forth in Local Rule 7-4. If separate briefing is filed on behalf of some Defendants,

18                all Defendants must share the 25-page limit.

19
20         IT IS SO ORDERED
21
22   Dated: March 13, 2020
23
24                                                       _________________________________
25                                                       Judge Beth Labson Freeman
                                                         United States District Court
26
27
28

                                          7
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
               Case 5:19-cv-07016-BLF Document 87 Filed 03/13/20 Page 9 of 9




 1                                               ATTESTATION

 2          I, Jonathan K. Levine, am the ECF user whose ID and password are being used to file this

 3   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that all other signatories listed have

 4   concurred in this filing.

 5
 6                                             /s/ Jonathan K. Levine
                                              Jonathan K. Levine
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          8
     STIPULATION AND [PROPOSED] ORDER RE AMENDED COMPLAINT, MOTIONS, AND CMC
                             CASE NO.: 5:19-CV-07016-BLF
